DETAILED ACTION

                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Information Disclosure Statement
The information disclosure statement filed on 7/14/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                            Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velichko (US 2013/0200251 A1, hereinafter “Veichko”).

In regards to claim 1, Velichko  discloses (See, for example, Figs. 1 and 3) a light-trapping image sensor, comprising: 
	a pixel array (See, for example, Par [0038]) formed in and on a semiconductor substrate (30, See, for example, Par [0027]) and including photosensitive pixels each including a reflective material forming a cavity (…a reflective cavity may be formed around each photodiode…, See, for example, Par [0027]) around a portion of semiconductor material to at least partly trap light (…until the light is absorbed by the photodiode 34…See, for example, Par [0027]) that has entered the cavity, 
	the cavity having a ceiling (50) at a light-receiving surface of the semiconductor substrate (30), 
	the ceiling (50) forming an aperture (72) for receiving the light into the cavity (…into the reflective cavity around a photodiode and reflected within the reflective cavity until being absorbed by the photodiode. …See, for example, Par [0032]);  and 
	a lens array (…array of lenses 14 … see, for example, Par [0018]) disposed on the pixel array (16), 
	each lens (14) of the lens array being aligned to the aperture of a respective cavity to focus the light into the cavity through the aperture (…light from a scene may be focused onto image sensor 16 by lens 14. … See, for example, Par [0018]) . 
 
In regards to claim 2, Velichko discloses (see, for example, Figs. 1 and 3) a backside-illuminated (See, Par [0018]) complementary metal oxide semiconductor image sensor (See, Par [0020]), the semiconductor material being silicon (See, for example, Par [0027]). 
 In regards to claim 14, Velichko discloses (See, for example, Figs. 1 and 3) the ceiling (50) including metal (See, for example, Par [0030]). 

In regards to claim 16, Velichko discloses (See, for example, Figs. 1 and 3) each cavity further having a floor (42), and sidewalls (36) spanning between the floor (42) and the ceiling (50), (36) include deep trench isolation (Vertical reflectors 36 may be formed  … using deep trench formation …See, for example, Par [0030]) . 


                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Velichko in view of Georgiev (USPN 9030550 B2, hereinafter “Georgiev”).

In regards to claim 3, Velichko discloses all limitations of claim 1 but fails to explicitly teach that each lens being a microsphere. 
	However, Georgiev while disclosing image capturing device teaches (See, for example, Fig. 5) each lens (110) being a microsphere. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by Georgiev because this would help enhance the image capturing quality and improving focus, and provides full three dimensional imaging, refocusability, and high Dynamic Range imaging. 
 
(110) being disposed directly on a respective one of the photosensitive pixels (122). 
 
In regards to claim 5, Velichko as modified above discloses (Fig. 5, Georgiev)   the pixel array being a rectangular array, the photosensitive pixels (122) having a pixel pitch along rows and columns of the pixel array, the diameter of each microsphere being equal to the pixel pitch (…. the diameter of the microspheres 110 may be approximately the same as the width of the pixels 122, with a microsphere 110 centered on each pixel 122. See, for example, Col. 11 lines 26-31). 
 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Velichko in view of Keelan (US 2013/0050526 A1, hereinafter “Keelan”).

In regards to claim 9, Velichko discloses all limitations of claim 1 but fails to explicitly teach that each lens being a plano-convex microlens with a convex surface for receiving the light into the plano-convex microlens. 

	Keelan while disclosing a pixel array image sensor teaches (Fig. 8) each lens (68) being a plano-convex microlens with a convex surface for receiving the light into the plano-convex microlens. 


 
In regars to claim 10, Velichko as modified above discloses (See, for example, Figs. 8 and 9, Keelan) the lens array having less than 100% fill factor such that each plano-convex microlens (68) is separated from each of its adjacent plano-convex microlenses by a non-zero distance (See, for example, Fig. 9). 
 
In regards to claim 11, Velichko as modified above discloses (See, for example, Figs. 8 and 9, Keelan) focal point of each plano-convex microlens (68) being at the aperture (60) of the corresponding cavity. 
 
In regards to claim 12, Velichko as modified above discloses (Fig. 3, Velichko)   a color image sensor further comprising a color filter array (58) disposed between the pixel array and the lens array, the color filter array (68) being an array of identical color filter groups each including a plurality of color filters configured to transmit light in a respective plurality of spectral ranges (See, for example, Par [0033]). 


 

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Velichko in view of Keelan as applied to claim 12 above, and further in view of Hsu et al. (USPN 7973380 B2, hereinafter “Hsu”) .

In regards to claim 13, Velichko discloses (See, for example, Figs. 1 and 3) the semiconductor material being silicon (See, for example, Par [0027]). 
	However, Velichko fails to explicitly teach that one of the spectral ranges including near-infrared wavelengths. 

	Hsu while disclosing backside illuminated image sensor teaches (See, for example, Fig. 2) one of the spectral ranges including near-infrared wavelengths (See, for example, Col. 3 lines 39-42). 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Velichko and Konno, as disclosed by Hsu, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

	
 



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Velichko in view of Chen et al. (USPN 8530266 B1, hereinafter “Chen”).

In regards to claim15, Velichko discloses (See, for example, Figs. 1 and 3) each cavity further having a floor (42), and sidewalls (36) spanning between the floor (42) and the ceiling (50), wherein, for each cavity. 

	However, Velichko fails to explicitly teach that the floor includes a respective metal contact for conducting a photo-generated charge out of the cavity. 
 
	Chen while disclosing a backside illuminated image sensor teaches (See, for example, Fig. 1A) the floor (140) includes a respective metal contact for conducting a photo-generated charge out of the cavity. 
	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by Chen because this would help increase the quantum efficiency of the BSI image sensor. This would also help avoid extra step necessary to isolate the floor metal from the circuitry structure. 
 



Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Velichko in view of AHN et al. (US 2016/0035770 A1, hereinafter “AHN”).

In regards to claim 17, Velichko discloses all limitations of claim 1 above except that the deep trench isolation including: metal; and an oxide layer lining the metal. 

	AHN while disclosing an image sensor teaches the deep trench isolation including: metal; and an oxide layer lining the metal (The at least one pixel isolation layer may include an insulating layer surrounding a conductive metal layer. See, for example, Par [0011]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by AHN because this would help the insulating characteristics of the pixel isolation regions are improved and difference between refractive indexes of the pixel isolation regions and the photoelectric detecting device is increased.  The optical crosstalk between the adjacent photoelectric detecting devices is reduced. 
 
In regards to claim 18, Velichko discloses all limitations of claim 16 above but fails to explicitly teach that the sidewalls being shared between adjacent photosensitive pixels such that, where the deep trench isolation is between adjacent first and second photosensitive pixels, the metal or 
low-index-of-refraction dielectric of the deep trench isolation is lined by a  first oxide layer facing the first photosensitive pixel and a second oxide layer facing the second photosensitive pixel. 




Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by AHN because this would help the insulating characteristics of the pixel isolation regions are improved and difference between refractive indexes of the pixel isolation regions and the photoelectric detecting device is increased.  The optical crosstalk between the adjacent photoelectric detecting devices is reduced. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velichko in view of Konno et al. (US 2008/0142686 A1, hereinafter “Konno”).
 
In regards to claim 19, Velichko discloses (See, for example, Figs. 1 and 3) each cavity further having a floor (42), and sidewalls (36) spanning between the floor (42) and the ceiling (50). 



	Konno while disclosing a solid-state imaging element teaches (See, for example, Fig. 7) one or both of the floor (120) and the ceiling are at least partly jagged. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by Konno because this would help improves detection sensitivity of photo-detector, ensures efficient introduction of photons into photoelectric converter, prevents entry of external noises, and reduces cross-talk between pixels.  

In regards to claim 20, Velichko as modified above teaches (See, for example, Fig. 7, Konno) jagged portions of the one or both of the floor (120) and ceiling having pyramids extending into the semiconductor material (135) enclosed by the cavity.


                                          Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893